Citation Nr: 0125772	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial rating for 
hypertension with premature ventricular contractions and 
hyperlipidemia, prior to February 22, 1995.

2.  Entitlement to an increased initial rating for 
hypertension with premature ventricular contractions and 
hyperlipidemia, rated as 10 percent disabling from February 
22, 1995.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1957 to February 
1958 and from February 1962 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which granted service connection for 
hypertension and assigned a noncompensable rating, effective 
April 28, 1993.  In May 1995, the noncompensable initial 
rating was increased to 10 percent, effective February 22, 
1995.  Thereafter, the veteran's claims folder was 
transferred to the RO in Detroit, Michigan.

In October 2000, the Board remanded the case for additional 
evidentiary development.  The matters remain denied, and, as 
such, have been returned for appellate review.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  Prior to February 22, 1995, the veteran's hypertension 
was manifested by diastolic pressure that was predominantly 
less than 100.  

3.  Since February 22, 1995, the veteran's hypertension has 
been manifested by diastolic pressure predominantly less than 
110 and systolic pressure predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
hypertension with premature ventricular contractions and 
hyperlipidemia have not been met at any time prior to 
February 22, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.104, Diagnostic 
Code 7101 (in effect prior to January 12, 1998).

2.  The criteria for an initial rating in excess of 10 
percent for hypertension with premature ventricular 
contractions and hyperlipidemia have not been met at any time 
since February 22, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (in effect prior to and since January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
pertaining to this claim have been properly and sufficiently 
developed.  During this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001).  This law, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  Here, the veteran has received notice of the 
evidence and information needed to substantiate his claims.  
A statement of the case was issued to him in April 1999 and 
supplemental statements of the case were issued in June 1999, 
August 1999 and June 2001.  The documents informed the 
veteran of applicable law, regulations, and reasons and bases 
associated with his claims, as well as the type of evidence 
needed to substantiate the claims.  The June 2001 SSOC also 
provided VCAA notice.  

In addition, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's private medical records and VA medical 
records have been obtained and incorporated into the claims 
folder, and VA examinations have been conducted.  The veteran 
also has not identified any outstanding medical evidence.  

In the October 2001 informal hearing presentation, the 
veteran's representative argued that contrary to the Board's 
October 2000 remand instructions, the veteran's examination 
was not conducted by a board-certified physician or even a 
physician at all.  In this regard, it is noted that while the 
VA examination accomplished in March 1999 was conducted by a 
physician's assistant, the evaluation was supervised by a 
physician.  Further, the VA examination, which was 
accomplished in May 2001, was conducted by B.H., M.D., a 
Cardiology Fellow of the General Cardiology Clinic, and 
M.R.S., M.D., the Chief of the Cardiology Section.  It is 
also noted that the Board's request for a VA cardiovascular 
examination by a board-certified specialist was conditioned 
on if one was available.  The Board did not require that the 
examination only be conducted by a board-certified cardiology 
examiner.  

The representative also alleged that in May 2001, the 
examiners' noted that they had reviewed the veteran's medical 
record, but the veteran's medical record is not necessarily 
the same as his claims file.  Thus, additional development 
was warranted.  For this matter, the Board notes that the 
details contained within the May 2001 examination report are 
consistent with review of the veteran's claims file.  The 
blood pressure readings discussed from 1968 to 1975 are 
generally consistent with those documented in the veteran's 
service medical records.  Additionally, the blood pressure 
readings detailed after service are consistent with the 
veteran's VA and non-VA medical records.  The examination 
report also contains pertinent clinical findings of the 
matter at issue as well as a discussion of the examiners' 
assessment and plan.  In light of the foregoing, the Board 
finds that the May 2001 examination report is adequate for 
rating purposes.  Prior to examining the veteran, the 
veteran's medical history was reviewed in compliance with the 
Board's remand instructions and the provisions of 
38 C.F.R. § 4.2, and the examination report is sufficient to 
equitably dispose of the matters on appeal.  Accordingly, the 
Board finds the RO complied with directions in the prior 
remand order and no additional action in this regard is 
warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Because the Board finds that no additional notification or 
development action is required under the VCAA and where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied, 
it would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

As previously noted, in May 1994, the RO granted service 
connection for hypertension with premature ventricular 
contractions and hyperlipidemia and rated the disability as 
noncompensably disabling, effective April 28, 1993.  The 
veteran appealed.  In May 1995, the noncompensable rating was 
increased to 10 percent, effective February 22, 1995.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to remain open as 
long as the rating schedule provides for a higher rating.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Further, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the veteran seeks a compensable initial rating 
prior to February 1995 and an initial rating in excess of 10 
percent thereafter.  Disability evaluations are determined by 
the application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.

Effective prior to January 12, 1998, an evaluation of 
10 percent was warranted for hypertensive vascular disease 
(essential arterial hypertension) with diastolic pressure 
predominantly of 100 or more.  A 20 percent evaluation was 
warranted for diastolic pressure predominantly of 110 or more 
with definite symptoms, and a 40 percent evaluation was 
warranted for diastolic pressure predominantly of 120 or more 
with moderately severe symptoms.  A 60 percent was warranted 
for diastolic pressure predominantly of 130 or more with 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998).

By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207- 
65244 (1997).  

Current regulation provides that a 10 percent rating is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) with diastolic pressure 
predominantly of 100 or more, or; systolic pressure 
predominantly of 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Hypertensive 
vascular disease with diastolic pressure predominantly of 110 
or more, or; systolic pressure predominantly 200 or more 
warrants a 20 percent rating; diastolic pressure 
predominantly 120 or more warrants a 40 percent rating; and 
diastolic pressure predominantly 130 or more warrants a 60 
percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective since January 12, 1998).

Note (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2):  Hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is evaluated as part of the condition causing it rather than 
by a separate evaluation.

It is noted that where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, where a change in the rating 
schedule has occurred, the revised version of the rating 
schedule cannot be applied prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  As such, the 
claim for an increased initial rating prior to February 1995 
will be adjudicated under the old criteria, and the claim for 
an increased initial rating thereafter may be adjudicated 
under the old or the new criteria, whichever is more 
favorable to the veteran.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises regarding 
the degree of disability such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

After reviewing and weighing the clinical data, the Board 
finds that the criteria for a compensable initial rating 
prior to February 22, 1995, have not been met, and the 
criteria for an initial rating in excess of 10 percent 
thereafter have not been met.  

Prior to February 22, 1995, the veteran's blood pressure 
readings failed to reveal a diastolic pressure predominantly 
of 100 or more.  On VA examination in October 1993, the 
veteran reported that he was receiving private medical 
treatment for hypertension.  However, objective VA 
examination showed a blood pressure reading of 140/90.  
Further, the heart appeared to be clinically normal in size 
with a regular rhythm and the veteran's peripheral pulses 
were normal.  X-rays revealed that the cardiomediastinal 
silhouette and hila were within normal limits as well.  The 
diagnoses included hypertension, essential, for which the 
veteran took Procardia and Corgard.

Even though medical reports from D.H., M.D., record a blood 
pressure reading of 146/100 in August 1993, the reports 
thereafter do not show diastolic pressure of 100 or more.  In 
December 1993 the veteran's blood pressure was 144/96 and 
140/94, and in January 1994 it was 140/90 and 120/80.  The 
reports also show that in March 1994 it was 124/86 and 
130/90, and in June 1994 and July 1994 it was 148/94 and 
110/78, respectively.  The diagnoses were hypertension, 
hypertension-borderline controlled, and hypertension 
controlled.  

Additionally, in August 1994, D.H. reported the veteran's 
medical history included well-controlled hypertension on 
medication, and cardiovascular history, which was essentially 
negative.  He also reported that on physical examination at 
that time the veteran's blood pressure was 128/74.  
Examination of the heart revealed a regular rate and rhythm 
with no murmurs, gallops, clicks, or rubs, and the point of 
maximal impulse was not displaced, sustained, or enlarged.  
The impressions included hypertension, well-controlled 
currently; isolated premature ventricular contractions on 
electrocardiogram with no ischemic changes, no symptoms of 
cardiac arrhythmia or palpitation, and no symptoms of angina; 
and hyperlipidemia, moderate.  Further, although in January 
1995, D.H. wrote that he had treated the veteran for severe 
hypertension since August 1993, and a private progress note 
in August 1993 reflected a diagnosis of 146/100, reported 
diastolic pressures in December 1993, January 1994, March 
1994, June 1994, and July 1994 never exceeded 96.  The 
January 1995 medical report showed a blood pressure reading 
of 130/96.  Given the foregoing medical evidence, the Board 
finds that the prior to February 22, 1995, the requirements 
for a compensable evaluation were not met.  The evidence does 
not demonstrate hypertensive vascular disease with diastolic 
pressure predominantly of 100.  38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

Review of the clinical data also fails to show that the 
requirements for an initial rating in excess of 10 percent 
have been met at any time since February 22, 1995.  In 
December 1998, U.S.R., M.D., stated that, within the past one 
year, the veteran had had problems with uncontrolled 
hypertension, and that it had been necessary to initiate 
another medication to help control his blood pressure to a 
better extent.  It was noted the veteran would be continued 
under close medical supervision for uncontrolled 
hypertension.  A diastolic pressure reading was not recorded 
at that time.  

VA examinations were conducted in March 1999.  On VA 
examination for hypertension and the heart, it was reported 
that the veteran's medications included daily Procardia, 
Cardura, Lipitor, and Synthroid.  During the interview, the 
veteran reported that he walked approximately one mile three 
times a week and tried to keep himself in good shape.  He 
also reported that he was able to walk up two flights of 
stairs as long as he did not move too quickly.  He, however, 
noted intermittent light-headedness when rising too quickly.  
Physical examination showed a blood pressure reading while 
standing of 170/92; while sitting of 162/98; and while lying 
down of 140/86.  The heart had normal rate and rhythm; the 
lungs were clear to auscultation; there was no jugular venous 
distention or ankle edema; and there was no sign of heart 
failure.  It was recorded that an electrocardiogram revealed 
a normal sinus rate of 87 and diffuse nonspecific T-wave 
abnormalities.  An adenosine sestamibi was normal.  There 
were no perfusion abnormalities, and there was normal wall 
motion and thickening of the left ventricle with an ejection 
fraction of 56 percent.  The diagnoses included hypertension, 
no evidence of coronary artery disease.  

Private medical reports dated from 1998 to 1999 show blood 
pressure readings of 140/98 in November 1998; 148/98 in 
December 1998; and 152/98 in April 1999.  Additionally, 
during this period, clinical findings were essentially 
normal.  The diagnosis remained hypertension.  

Of record is an Ambulatory Blood Pressure Report dated in 
April 1999 showing a blood pressure reading of 140/90.  The 
highest and lowest systolic and diastolic readings were 
reported as 157 and 112, respectively.  

In July 1999, U.S.R. wrote that the veteran had moderately 
severe hypertension which required two medications to 
control, and that the veteran's blood pressure reading was 
148/112.  Additionally, an attached handwritten report shows 
blood pressure readings of 120/100 on July 13th; 130/110 on 
July 14th; 120/100 on July 15th; and 150/110 on July 16th.  No 
medical verification of the handwritten report was indicated.  
The physician also submitted an October 1999 statement noting 
that the veteran had uncontrolled hypertension.  

Despite the aforementioned evidence, the Board does not find 
that the veteran's diastolic pressure has been predominately 
110 or more, or systolic pressure has been predominately 200 
or more.  The July 1999 notation is the only medical 
documentation present showing a diastolic pressure of 112.  
Although the handwritten report notes diastolic pressure of 
110, there is no indication that the report was medically 
verified, and, in any event, the July 1999 diastolic readings 
when viewed with evidence overall still fails to show that 
the veteran's diastolic pressure has been predominately 110 
or more.

In December 2000, U.S.R. stated that he had treated the 
veteran for the last year and a half for hypertension, 
hyperlipidemia, obesity, and hypothyroidism.  The physician 
did not report any blood pressure readings however.  Instead, 
he merely stated that the veteran's main problem has been 
that his hypertension has been difficult to control and that 
he has had wide fluctuations in his blood pressure.  His 
readings were variable and labile.  The physician reported 
that the veteran took Cozaar, Procardia, and Cardura.  

Although additional medical reports dated from 1997 to 2000 
show treatment for hypertension, not one of the reports shows 
a diastolic pressure of 110 or more or a systolic pressure of 
200 or more.  Clinical entries dated in 1997 show assessments 
of hypertension and hypertension, good control, with reported 
blood pressures of 138/100, 138/92, and 132/82.  A February 
1998 clinical entry shows that the veteran denied having 
chest pain, or shortness of breath, and stated that he walked 
two miles a day.  The reported blood pressure readings were 
136/92 and 138/92.  Additionally, examination of the heart 
revealed regular rate and rhythm; the lungs were well 
controlled; and the extremities were without edema.  The 
assessments included hypertension well controlled.  In 
November 1998, the veteran's blood pressure reading was 
140/90 and the assessment was hypertension, poorly 
controlled.  In December 1998, his blood pressure was 148/98.

In April 1999, the veteran's blood pressure readings were 
144/90, 140/90 and 152/98.  The veteran denied any chest 
pain, headache, pedal edema, shortness of breath, or other 
symptoms.  It was reported that he took Procardia and Cardura 
without any problems.  Objective evaluation was unremarkable.  
The assessments included hypertension.  A clinical entry 
dated later in April 1999 shows that the veteran's blood 
pressure reading was 140/90.  In July 1999, the veteran 
reported diastolic pressures had been over 100.  A blood 
pressure reading of 158/104 was noted.  The assessment was 
hypertension, poorly controlled.  A notation dated in 
September 1999 shows blood pressure readings of 148/100 and 
146/100.

The private medical reports also show that in October 1999, 
the veteran's blood pressure was 146/96, and in June 2000, 
the veteran's blood pressure readings were 140/100 and 
144/100.  At that time, the veteran denied any headache, 
chest pain, shortness of breath, or pedal edema.  The 
assessment was hypertension, uncontrolled.  A clinical entry 
dated in December 2000 shows that the veteran had very labile 
blood pressure readings.  It was reported that the veteran 
had pressures anywhere from 170-180 systolic and up to 100 
diastolic.  At that time, a recheck of his blood pressure was 
170/100.  The assessments included very labile hypertension, 
rule out renal artery stenosis, and hyperlipidemia.  A 
December 2000 renogram report revealing normal findings is 
also of record.

In May 2001, a VA examination was conducted.  On the 
examination report, the examiners' noted that the veteran's 
medical record had been reviewed and detailed his history for 
hypertension, hypercholesterolemia, and premature ventricular 
complexes.  On physical examination, a blood pressure reading 
of the left arm was 162/102 and 154/100 of the right arm.  
Head and neck examination revealed no jugular venous 
distention and no carotid bruits.  The veteran's lungs were 
clear to auscultation, bilaterally, and cardiac examination 
revealed regular rate and rhythm without murmurs.  There was 
a questionable S4 on examination.  The extremities showed no 
peripheral edema and the posterior tibial pulses were 2+ 
bilaterally.  The assessment was history of hypertension, 
hypercholesterolemia, and premature ventricular complexes.  

After examination, the examiners' reported that the veteran 
had never had a documented blood pressure of greater than 
200/110.  It was also reported that the veteran's 
hypertension was not well controlled.  The examiners' added 
that the veteran had not had any cardiac manifestations from 
his hypertension.  He had a normal surface echocardiogram 
without evidence of left ventricular hypertrophy.  The 
veteran's gated single photon emission computed tomography 
revealed normal ejection fraction and no evidence of 
inducible ischemia.  For premature ventricular complexes, the 
examiners' noted that there had only been a total of two 
premature ventricular contractions recorded on past 
electrocardiograms, and the electrocardiogram accomplished at 
that time revealed no evidence of premature ventricular 
complexes.  It was noted that the veteran reported that he 
was quite active, and that he denied any shortness of breath 
or chest pain with exertion.  The veteran reportedly took 
daily walks without difficulty and had no limitation of his 
activity from cardiac symptomatology.  

Given the absence of clinical evidence demonstrating that the 
veteran has ever had a diastolic pressure of 110 or more, 
with or without definite symptoms, or a systolic pressure of 
200 or more, the Board finds that the criteria for a current 
rating in excess of 10 percent have not been met.  38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (effective prior to 
and subsequent to January 12, 1998).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has also considered 38 C.F.R. § 4.104, 
Diagnostic Codes 7005-7020 (2001).  However, no consideration 
in this regard is warranted.  The record is devoid of any 
objective cardiac manifestations resulting from hypertension.  
As demonstrated above, by history and currently, physical 
examination of the veteran's heart has been and remains 
normal.  On examination in May 2001, the examiners' reported 
that the veteran did not have any cardiac manifestations from 
his hypertension.

In this case, the Board acknowledges that at his July 1999 RO 
hearing the veteran testified that he has had hypertension 
since 1972, and that his subjective symptoms include 
dizziness and light-headedness.  The veteran also testified 
that the diastolic pressure was 210 and that he was on 
medication.  Additionally, at the hearing held in November 
1999, the veteran added that although he did not have a heart 
problem, angina, or any thyroid problems, he had an elevated 
blood pressure reading of 150/101.  He had been prescribed 
Procardia XL 90 and Synthroid.  Nonetheless, as previously 
discussed, the veteran's diastolic pressure readings since 
service connection has been in effect fail to meet the 
criteria for a compensable rating prior to February 22, 1995, 
or a rating in excess of 10 percent thereafter.  Therefore, 
the veteran's testimony, alone, is insufficient to 
substantiate his claims.   

The Board is also cognizant of the representative's 
assertion, maintaining that the veteran's claim should be 
referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See October 2001 Informal Hearing 
Presentation.  It is noted that the pertinent provisions of 
38 C.F.R. § 3.321 (2001) have been considered.  However, in 
this case, there is no evidence of an exceptional disability 
picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The record does not reflect evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The record merely shows that the veteran 
has hypertension, which at times is uncontrolled, and that he 
receives treatment.  Further, as discussed above, the 
evidence shows that any occupational impairment resulting 
from the service-connected disease is contemplated by the 
percentage rating assigned for that period.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
claims are denied.


ORDER

Entitlement to a compensable initial rating for hypertension 
with premature ventricular contractions and hyperlipidemia 
prior to February 22, 1995, is denied.

Entitlement to an initial current rating in excess of 10 
percent, at any time since February 22, 1995, for 
hypertension with premature ventricular contractions and 
hyperlipidemia is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

